Citation Nr: 1212761	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to a rating greater than 10 percent for a lumbar puncture with nerve root damage at L5 and S1.

2. Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from May 1995 and July 2001 RO rating decisions.

In a May 1995 rating decision, the RO in San Diego, California, inter alia, continued a 10 percent disability rating for residuals of a lumbar puncture with nerve root damage (compensated under 38 U.S.C. § 1151).  The Veteran filed a notice of disagreement (NOD) in May 1996.  The RO issued a statement of the case (SOC) in July 1996, and the Veteran filed a substantive appeal in September 1996 (via a VA Form 9, Appeal to Board of Veterans' Appeals ).  Jurisdiction of the claims file was later transferred to the RO in Los Angeles, California.  In September 1998, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is of record.

In November 1999, the Board remanded to the RO the claim for an increased rating for further action.  After accomplishing some action, the RO continued to deny the claim (as reflected in a February 2001 supplemental SOC (SSOC)).

In a July 2001 rating decision, the RO declined to reopen claims for service connection for a right knee disorder and for a low back disorder, as well as denied service connection for a left knee disorder, each claimed as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1.  The Veteran filed a NOD in June 2002, the RO issued a SOC in December 2002, and the Veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service connection for low back and right knee disorders, but remanded the reopened claims for service connection, on the merits, along with the other claims on appeal, to the RO for further action.  After accomplishing the requested action, the RO denied the reopened claims, along with the other claims on appeal (as reflected in the March 2004 and March 2005 SSOCs) and returned these matters to the Board for further appellate consideration.

In August 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In December 2005, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims on appeal (as reflected in a September 2006 SSOC) and returned these matters to the Board for further appellate consideration.

In March 2007, the Board remanded the claim for an increased rating for a lumbar puncture with nerve root damage and for service connection for a low back disorder to the RO, via the AMC, for additional development.  

Also in March 2007, the Board denied service connection for right and left knee disorders, to include as secondary to residuals of the lumbar puncture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an July 2008 Order, the Court granted a joint motion filed by representatives of both parties, vacating the Board's March 2007 decision, in part, and remanding the matters to the Board for compliance with the instructions in the joint motion.  In November 2008, the Board, in turn, remanded the claims for service connection for right and left knee disorder to the RO, via the AMC, for additional development consistent with the joint motion.

After accomplishing some of the action requested in the Board's March 2007 and November 2008 remands, the AMC continued to deny each claim (as reflected in a May 2010 SSOC), and returned the matters to the Board for further appellate consideration.  

In August 2010, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the action requested in the Board's August 2010 remand, the AMC continued to deny each claim (as reflected in a December 2011 SSOC), and returned the matters to the Board for further appellate consideration.  

As a final matter, the Board notes that, during the pendency of this appeal, the appellant has been represented by the Military Order of the Purple Heart of the U.S.A., as reflected in the August 2005 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  With regard to the appeal of the Board's March 2007 decision to the Court, the appellant was represented by a private attorney, Glenn Bergmann, Esq., as reflected in the July 2007 Legal Representation Agreement.  In September 2008, the Board was informed that Mr. Bergmann is not representing the appellant before VA, and that the Military Order of the Purple Heart of the U.S.A. has resumed representation over these matters.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.






REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As regards the low back disorder, the Veteran has primarily alleged that he has a low back disorder secondary to his lumbar puncture with nerve root damage.  Alternatively, in a May 2005 statement, he asserted that his low back disability was caused by activities in military service, including digging dirt to fill sand bags, jumping into bunkers, and moving to various hiding places under small arms fire.  In March 2007, the Board remanded the claim for service connection for a low back disorder to obtain a VA medical examination and opinion.  The Board instructed the VA examiner, among other things, to render an opinion as to whether the Veteran has a current low back disability (separate and distinct from the lumbar puncture with nerve root damage) that is medically related to the Veteran's active military service.  

In February 2010, the Veteran underwent a VA examination for his lumbar spine.  He was diagnosed with chronic bilateral pars defects at the L5 vertebra and severe multilevel degenerative disc disease (DDD).  The VA examiner opined that the Veteran's DDD was completely separate from his lumbar puncture nerve root damage and not related to or caused by the lumbar puncture nerve root damage.  The examiner, however, did not provide an opinion as to whether the DDD was medically related to the Veteran's active military service on a direct basis.

Pursuant to the August 2010 remand, the Veteran underwent another VA examination for his lumbar spine in October 2010.  He was diagnosed with bilateral L5 spondylolysis, grade 1 L5 anterior spondylolisthesis and severe bilateral neural foramina stenosis.  The examiner concluded that the Veteran had a current low back disability, separate and distinct from the lumbar puncture with nerve root damage at L5 and S1.  The examiner opined that it was her medical opinion that the low back disability was less likely as not (less than 50/50 probability) caused by or a result of lumbar puncture in 1980.  Her rationale was that the Veteran stated that the lumbar puncture in 1980 caused him to have nerve damage to L5 and S1 and there was no medical evidence or basis that indicates L5 or S1 nerve root damage.  Again, the examiner did not provide an opinion as to whether the separate and distinct low back disability (bilateral L5 spondylolysis, grade 1 L5 anterior spondylolisthesis and severe bilateral neural foramina stenosis) was medically related to the Veteran's active military service on a direct basis.

The Veteran underwent another VA examination for his lumbar spine in July 2011.  He was diagnosed with severe degenerative changes in the lumbar and cervical spine with neuroforminal stenosis.  The examiner opined that the Veteran's current low back disability was as least as likely as not (50/50 probability) caused by or a result of multiple instance of back strain, chronic low back pain documented in his claims file.  The examiner's rationale was that the findings, both clinically and radiographically were consistent with a degenerative process.  The Veteran also had multiple recorded visits in his medical record related to "chronic low back pain," and recent notes related to his cervical disabilities.  The examiner concluded that any physical labor or strenuous activity was at least as likely as not to contribute to degenerative changes over time.  The examiner indicated that multiple volumes of the claims file were reviewed.

In a November 2011 addendum, the examiner who performed the July 2011 VA examination stated there was a change of his medical opinion.  The examiner noted that previously he stated that the Veteran's lumbar disability was at least as likely as not a result of his iatrogenic injury that occurred in 1980.  However, the dates were misinterpreted as the examiner was under the false assumption that the Veteran's military service was from 1968 to 1981 when in fact the Veteran's military service was from 1968 to 1971.  In light of this mistake, the examiner noted that the Veteran's disability associated with the iatrogenic lumbar puncture occurred after his military service had concluded and should not be associated or attributed with his service.

Accordingly, the examiner opined that the Veteran's back condition was less likely as not associated with his military career.  In this regard, the examiner explained that the Veteran's back pain began after an iatrogenic injury during a lumbar tap and he experienced chronic worsening disability since that time, which was outside of his service and should appropriately be labeled as not associated with his military career.  Additionally the examiner explained that the Veteran had findings of severe lumbar spondylosis that were of a degenerative nature and not attributable to his iatrogenic injury, but rather were degenerative or sustained over many years of "wear and tear."  

The examiner explained that the Veteran's "military service may have contributed to his degenerative spondylosis, but should not be solely attributed to it."  In addition, the Veteran's radiculopathy was likely worsened from his degenerative changes.  For these reasons, the examiner amended his previous opinion and now found that the Veteran's lumbar spondylosis was less likely as not associated with his military service and his iatrogenic injury was not caused by or associated with his military service.  Given the above, the examiner's opinion as to whether the Veteran's current low back disability (separate and distinct from the lumbar puncture with nerve root damage) is medically related to the Veteran's active military service on a direct basis is still unclear.  Hence, remand, consistent with Stegall, is warranted. 

As the medical evidence of record still does not fully resolve this claim on appeal a more contemporaneous VA medical opinion in connection with this claim for service connection would be helpful in resolving this matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the RO should arrange for further claims file review by the examiner who conducted the July 2011 VA examination (and offered the November 2011 addendum) to obtain a supplemental opinion, with supportive rationale based upon consideration of the claims file.  The RO should arrange for the Veteran to undergo further orthopedic examination only if the July 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.

If any examination in connection with the claim for service connection for lumbar spine disability is scheduled, the Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, shall result in denial of the reopened claim.   See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

As regards the right and left knee disabilities, in November 2008, the Board remanded these claims for service connection so that, pursuant to instructions of the joint motion, the Social Security Administration (SSA) decision awarding the Veteran disability benefits could be obtained.  The Board notes that the RO had obtained the SSA "Disability Determination and Transmittal" dated in December 2004, along with medical records underlying that determination, but had not received a copy of the actual SSA decision.  In January 2009, the RO specifically requested a copy of the actual decision - noting that it had already obtained a copy of the "Disability Determination and Transmittal."  Later that month, the SSA responded by sending VA another copy of the December 2004 "Disability Determination and Transmittal" along with the medical records underlying that determination.  SSA did not provide a copy of the actual SSA decision nor did it indicate that a copy of the decision is unavailable.  

In August 2010, the Board, again, remanded these claims for service connection so that SSA decision awarding the Veteran disability benefits could be obtained.  In September 2010, the AMC requested "a copy of the decision granting or denying the Veteran's disability benefits, as well as copies of the medical examination reports and treatment records reviewed by the agency in making the decision."  Later that month, the SSA responded by sending VA another copy of the December 2004 "Disability Determination and Transmittal" along with the medical records underlying that determination.  SSA did not provide a copy of its actual decision nor did it indicate that a copy of the decision is unavailable.  

In October 2011, the AMC, again, requested "a copy of the decision granting or denying the Veteran's disability benefits, as well as copies of the medical examination reports and treatment records reviewed by the agency in making the decision."  The AMC specifically requested a copy of the SSA award letter, indicating that copies of all of the other SSA records had already been received.  In November 2011, SSA responded that the medical records could not be sent, indicating the medical records have been destroyed.  Again, SSA did not indicate that a copy of the actual SSA decision is unavailable.

The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2) (2011).  If no records are available, that fact should be documented, in writing, in the record.  Since there is no indication that the SSA decision is unavailable or further attempts to obtain it would be futile, remand, consistent with Stegall, is warranted to ensure full compliance with the Board's November 2008 and August 2010 remands (and the instructions of the joint motion).

The Board notes that since the SSA disability decision may also be pertinent to the claim for an increased rating for the lumbar puncture with nerve root damage, the RO should attempt to obtain a copy of the decision before proceeding with this claim, consistent with the above.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo any further VA examination, if needed) prior to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the SSA a copy of its decision awarding the Veteran disability benefits (that clearly identifies the basis or bases for the award).  The RO should specifically request that the SSA provide a copy of the actual decision only.  In requesting only the SSA decision, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

The RO is reminded that it should continue efforts to procure the SSA's disability decision until either the decision is received, or until it receives specific information that the decision sought does not exist or that further efforts to obtain the decision would be futile.  The decision and/or all responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the examiner that conducted the July 2011 VA examination to obtain a supplemental opinion.

In reviewing the Veteran's claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current low back disability (separate and distinct from the lumbar puncture with nerve root damage at L5-and S1) has its onset in or is otherwise medically related to the Veteran's active military service.  In rendering this opinion, the examiner should consider the Veteran's allegations that he has a low back disability caused by digging dirt to fill sand bags, jumping into bunkers, and moving to various hiding places under small arms fire and indicate if this would be the type of "wear and tear" from military service that could contribute to his low back disability.

The examiner should be advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely (greater than 50 percent probability) and at least as likely as not (50 percent or greater probability) support the contended causal relationship; less likely (less than 50 percent probability) weighs against the claim.  If the examiner is unable to offer an opinion without resorting to speculation, he should so indicate and explain the factors that prevent him from offering the opinion.

If the July 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any further examination, if needed), the RO should adjudicate the claim for an increased rating for lumbar puncture with nerve root damage, and claims for service connection for right and left knee disorders and for a low back disorder, to include as secondary to lumbar puncture with nerve root damage.

If the Veteran fails, without good cause to report to the examination scheduled in connection with the reopened claim for lumbar spine disability, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims) and legal authority (to include consideration of whether "staged rating" pursuant to Hart (cited above), is warranted).
 
8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

